Title: From George Washington to Lieutenant Colonel Samuel Smith, 12 November 1777
From: Washington, George
To: Smith, Samuel

 

Sir
[Whitemarsh, Pa., 12 November 1777]

I last night received your Favor of the 10th Instant, and am sorry to find the Enemy’s Batteries had played with such Success against our Works. Nevertheless, I hope they will not oblige you to evacuate them. They are of the last importance, and I trust will be maintained till the latest extremity. I have written to Genl Varnum to afford you immediate succour by sending Fresh Troops to releive those now in Garrison, and also such numbers of Militia, as he may be able to prevail on to go to your assistance. With these every exertion should be used for repairing in the Night whatever damage the Works may sustain in the day. The Militia are principally designed for this end, and they are to be permitted to return every morning to Red Bank, if such shall be their choice. Genl Varnum will furnish all the fascines & palisades he can. You may rest assured, I will adopt every means our situation will admit of to give you releif. I am Sir &c.

Go: Washington

